Citation Nr: 1300856	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-10 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran had active military service from August 1976 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  By that rating action, the RO denied entitlement to TDIU.

In January 2010, the Veteran failed to appear for a hearing before a Veterans Law Judge at the RO.  Thus, not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with its adjudication of the appeal "as though the request for a hearing had been withdrawn."  Id.  

In January 2011, the Board remanded the appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not meet the percentage requirements for assignment of a schedular TDIU rating.

2.  The preponderance of the evidence shows that that the Veteran is not unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) mandates duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran's claim for a TDIU was received in February 2004.  December 2004 and May 2009 VCAA letters explained the evidence necessary to substantiate the claim.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the May 2009 letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated by a February 2012 supplement statement of the case.  Thus, the Veteran was not prejudiced by the time of the notice provided and VA has met its duty to notify with respect to the claim for a TDIU.  

With regard to the duty to assist, the claims file contains VA examination reports, VA medical records, Social Security Administration (SSA) records, private medical records and the assertions of the Veteran and his representative.  The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim.  

Additionally, pursuant to the January 2011 remand, the Appeals Management Center (AMC), in a February 2011 letter, specifically requested that the Veteran submit an updated VA Form 21-8940 (Veteran's application for increased compensation due to individual unemployability).   A copy of the remand and this letter were also sent to the Veteran's representative.  As explained by the remand, this information was requested because the Veteran had appeared to report during a March 2009 VA examination that he was currently working in the security field.

Consequently, it was necessary for him to submit the VA Form 21-8940 to provide updated information concerning his current employment status and work history.  The remand also provided that the Veteran be afforded a VA examination to assess whether he was unemployable due to his service-connected disabilities, if and only if he submitted the completed VA Form 21-8940.

However, the Veteran did not submit an updated VA Form 21-8940 nor did he otherwise submit updated information concerning any recent work activity.  Thus, VA did not arrange for the Veteran to receive a VA examination or otherwise conduct any further development in relation to the claim for a TDIU.   The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100   (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to respond to the January 2011 VA request for completion of the VA Form 21-8940 constituted a failure to cooperate in the development of factual matters critical to his claim and a failure to cooperate in adjudication of his claim.   

Also, the January 2011 remand and the subsequent January 2011 letter provided notice to him that given his March 2009 report of apparent work activity, his initial February 2004 claim for a TDIU was incomplete and that further information was required of him before VA could proceed with any further development.  When he did not provide this needed information, the Veteran foreclosed further development of his claim and VA did not conduct any further development, to include arranging for a VA examination or obtaining more recent VA medical records.  See 38 C.F.R. § 3.159(b)(2) (indicating that when VA receives an incomplete application for benefits, it will notify the claimant of the information necessary to complete the application and will defer assistance until the claimant submits this information).  

No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.

Adjudication of the Claim

The Veteran seeks assignment of a TDIU, claiming that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. 

Service connection is in effect for major depressive disorder, rated as 30 percent disabling, hallux valgus of the right foot, rated as 10 percent disabling, lumbosacral strain, rated as 10 percent disabling and erectile dysfunction rated as noncompensable.  The combined schedular rating is 40 percent.  38 C.F.R. § 4.25.  
 
A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of a TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

As the Veteran does not have one disability rated at 60 percent or more and as the combined rating for all his service-connected disabilities is less than 70 percent, the schedular criteria for assignment of a TDIU are not met.  38 C.F.R. 4.16.  The Board must still consider whether an extra-schedular TDIU rating is warranted, however.

In the Veteran's February 2004 claim for a TDIU, he reported that he had done maintenance work on a full time basis from January 1997 to May 2002 and had done security work on a full-time basis from August 2003 to February 2004.  He also indicated that his highest educational level completed was receiving a G.E.D.  

A February 2004 VA operative report shows that the Veteran underwent a right Keller bunionectomy, 1st metatarsal osteotomy with metal screw fixation and arthroplasty of right foot digits 2 to 5.  The post-operative diagnoses were right foot hallux rigidus and right foot hammertoe deformity of digits 2 to 5.  

In a June 2004 letter, a VA podiatrist indicated that the Veteran continued to have pain and swelling in his right foot subsequent to the February 2004 surgery.  Examination had revealed a bony non-union, which required further immobilization and possibly additional surgery.  The podiatrist noted that the Veteran needed to remain off his foot and out of work until the foot was healed.  

In a July 2004 VA progress note, a VA podiatrist noted that clinically the Veteran's right foot looked excellent but he was reporting the diffuse pain, worse at night.  Consequently, a short course of Ultram was prescribed.  

During a subsequent July 2004 VA follow up podiatry visit, the Veteran complained of pain on the top of the right foot going to digits 1, 2 and 3.  He exhibited an antalgic gait.  Physical examination showed moderate edema to the right foot digits 1, 2 and 3 and pain on palpation dorsally at the first three   metatarsophalangeal joints and digits.  He was unable to put the first three right foot digits through range of motion and guarding was noted.  The diagnosis was status post right bunionectomy with screw fixation and 2 to 5 arthroplasty x 14 weeks, stable but with persistent pain.  

In an August 2004 rating decision, the RO granted a temporary total rating for the Veteran's service connected right foot disability from February 27, 2004 until May 1, 2004 due to surgical convalescence from his foot surgery.   

In a November 2004 letter, the Veteran's VA primary care physician indicated that the Veteran was currently disabled and unable to work due to right foot metatarsophalangeal joint arthrosis.  The physician indicated that the Veteran had had the surgery on his foot in February 2004 but had not experienced any pain relief from the procedure.  The physician noted that the Veteran was unable to stand for any meaningful length of time without severe exacerbation of the pain.  The primary care physician and VA podiatrists were going to reevaluate the Veteran on an ongoing basis.  

At a January 2005 VA foot and back examination, the Veteran reported that his last employment was a security position, which lasted approximately five years and required no lifting, prolonged standing or walking.  The Veteran reported severe foot pain, along with weakness, stiffness and swelling.  He also reported low back pain.  Both the foot and back pain were worse with cold, damp weather, prolonged standing for more than 1/2 hour and walking approximately two blocks.  Taking medications, including a muscle relaxant, antidepressant and Percocet, gave him some relief.  He indicated that since his last employment, he had not been able to find a new job due to his right foot and low back pain.  

Physical examination showed an antalgic gait and swollen right foot.  Range of motion of the 2nd to 5th toes were to 5 degrees with additional limitation on repetitive use due to pain, fatigue, weakness and lack of endurance.  There was edema of the right foot and pain of all toes with active and passive ranges of motion.  The Veteran was able to squat with assistance.  He had difficulty in rising on his toes and heels of the right foot.  Right and left foot alignment was good.  Lumbar range of motion showed slightly reduced lateral flexion and rotation and moderately reduced extension.  The diagnoses were arthritis of the right foot, status post surgery and lumbosacral strain.  

A May 2005 VA mental health assessment shows that the Veteran was diagnosed with major depression and a number of addictive disorders.   A GAF score of 50 was assigned.    

A July 2005 VA mental health progress note shows that the Veteran reported that he was not able to work due to pain.  A GAF score of 60 was assigned.  

In a September 2005 letter, a private physician noted that due to the right foot disability, the Veteran could not sit or stand for any length of time and was starting to develop pain in the opposite foot and lower back.  The physician was sure was that these problems were due to his altered gait.  The Veteran had used to work in security and detailing cars.  He was presently unable to work, however, as he was limited as far as the physical activities he could do.  His pain was severe in the right foot.  He also felt weakness, stiffness, swelling and inability to move his toes.  If he stood up for too long, he started to develop pain in the back and in the opposite foot as well.  Cold damp weather aggravated the intensity and frequency of the pain.  The physician indicated that the Veteran was unable to find employment because of this problem.  

Physical examination revealed pronation, right much more than left, with bilateral hallux valgus.  The Veteran had a loss of active and passive movement of the right toes and generalized pain with weight bearing.  The lower back was tender at L2-L5, more on the right side, along the facets and muscles.  There was flattening of the lumbar lordosis and a loss of motion as well.  The physician's impression was pronated feet, bilateral hallux valgus and bilateral degenerative arthritis of the feet, right much more than left, which has led to gait dysfunction.  Contracture of the right toes was also present.  

The physician reported that the Veteran had been unable to return to the work force after his January 2004 surgery.   The generalized weakness and endurance of the right leg, back and left foot were all directly related to his initial right foot injury.  He was taking significant medications, which had the side effect of affecting his ability to drive, concentrate and function well. 

At a March 2006 VA psychiatric examination, the Veteran was diagnosed with major depressive disorder secondary to service-connected hallux valgus and lumbosacral strain.  A Global Assessment of Functioning (GAF) score of 48 was assigned.   The Veteran reported he had developed sadness and guilt after his February 2004 surgery because he felt he was not able to work.  He also reported decreased concentration, irritability, insomnia, decreased motivation, a poor level of energy and feelings of helplessness.  He indicated that he could not currently do any type of work that required him to be active.   

At a March 2006 VA orthopedic examination, the examiner noted that the Veteran had made the outlandish claim that he experienced pain from the medial foot, which radiated up the entire right lower limb and up the entire right side of the trunk into the right side of the neck.  On examination, gait was slow but not altered in any fashion and the Veteran walked without any assistive device.  There was tenderness to pressure of the right first metatarsal phalangeal portion of the foot, which demonstrated a surgical scar.  The diagnosis was pain residuals of surgery of hallux valgus of the right foot.  

At a May 2006 VA examination, it was noted that the Veteran was currently not working.  He reported pain in both feet that was intermittent secondary to standing and walking.  He also reported occasional weakness and stiffness of both feet, with no swelling or fatigability.  He noted that at rest his feet were better in regard to pain but pain did occur with standing and walking for approximately 1/2 hour to 45 minutes.  He was currently taking several medications for pain relief, including Gabapentin and Morphine.  He reported that the medication helped him with pain relief and he was not experiencing any side effects.  He was using no corrective devices or orthotics.  

With active/passive motion of the right foot range of motion of the toes was decreased by 50 percent.  There was mild pain with range of motion and tenderness along the plantar aspect of the proximal aspect of the right foot on palpation.  The Veteran presented with an antalgic gait with walking.  He did not appear to clinically have any functional limitations with regard to standing.  The functional impairment was difficulty in prolonged standing and in walking for more than 1/2 hour.  

A July 2006 SSA disability determination and transmittal indicates that the Veteran was found to be disabled due to a primary diagnosis of other and unspecified arthropathies and a secondary diagnosis of affective or mood disorders.  In an earlier March 2006 disability report, the Veteran indicated that the illnesses that limited his ability to work included pain in the right side, the foot and the back.  He reported that he could not stand or walk for long periods due to foot pain, that he had limited use of his right arm and hand, that he had difficulty lifting/carrying anything even moderately heavy and that the medication that he was taking caused drowsiness.  He indicated that he had stopped working because he needed the right foot surgery.  An earlier December 2004 disability determination and transmittal had shown that the Veteran was not disabled due to right foot metatarsophalangeal joint arthrosis and low back disorder (discogenic and degenerative).  

An undated SSA physical residual functional capacity assessment completed sometime after November 2004 indicates that the Veteran could occasionally lift and/or carry ten pounds, could frequently lift and carry less than 10 pounds, could stand and/or walk (with normal breaks) for a total of at least two hours in an 8 hour workday, could sit about 6 hours in an 8 hour workday and could push and/or pull (including operation of hand/foot controls) for an unlimited amount of time, other than that shown for lifting and carrying activities.  

During an April 2008 VA examination, the examiner indicated that in regard to his occupation as a maintenance worker, the Veteran had difficulty in overhead use and lifting more than 50 pounds due to right shoulder pain.  

In an October 2008 letter, the Veteran's VA primary care physician indicated that to manage his foot pain, he took morphine sulfate with reasonable relief.  He also used a cane, back brace and special shoes.  These were used to help relieve his foot and back condition.  

During a March 2009 VA spine examination, the examiner noted that in regard to the Veteran's occupation in security, he had difficulty in prolonged sitting, standing and walking for more than 1 hour, and in bending and lifting more than 50 pounds, due to low back pain.  

In a February 2012 statement, the Veteran indicated that he disagreed with the determination that he was not unemployable, indicating that his right foot, leg, arm and back were all "done" and that he took medication for the pain that he was always experiencing.  

The April 2008 and March 2009 VA examination reports suggest that the Veteran had been working during the 2008 to 2009 time frame as he reported in April 2008 that his usual occupation was a maintenance worker and he reported in March 2009 that his usual occupation was a security professional.  As it was not entirely clear from the reports whether the Veteran was actually working, the Board sought clarification through its January 2011 remand instruction requesting that the Veteran fill out an updated VA Form 21-8940.  

The Veteran has not complied with this request and neither he nor his representative has otherwise provided information pertaining to whether or not he has more recently been working in security and/or maintenance.  Given the absence of any other evidence of record indicating whether the Veteran has a more recent work history, the Veteran's failure to cooperate in the development of his claim viewed in conjunction with the reports from the April 2008 and March 2009 VA examinations and the Veteran's earlier work history from his February 2004 claim for a TDIU, weigh in favor of a finding that the Veteran has continued to engage in substantial gainful employment in security and/or maintenance.  Thus, as a TDIU rating may not be granted to a Veteran who is engaging in such employment, the Veteran's claim must be denied.  38 C.F.R. § 4.16; Gilbert, 1 Vet. App. 49, 55 (1990).
  
Even assuming arguendo that the Veteran has not been working at all since February 2004, the existing evidence of record does not establish that he is unemployable due to his service-connected disabilities.  The Veteran reported during the January 2005 VA examination that his last employment was a security position that lasted five years and required no lifting, prolonged standing or walking.  None of the functional assessments of record would preclude the Veteran from engaging in such predominantly sedentary work, as presumably it would not require him to stand for more than 1/2 hour at a time or to walk more than two blocks at a time.  

The September 2005 private physician's opinion indicates that the Veteran would be precluded from even this level of work activity. However, the physician's assessment was based in part on the functional impairment of the Veteran's non-service connected right leg and left foot.  Additionally, although the record shows that the Veteran has experienced significant pain due to his service-connected disabilities, it also shows that he has received significant pain relief from his prescribed medications.  Given this significant relief, there is no indication that the ongoing pain the Veteran experiences would preclude him from performing such predominantly sedentary work.  Further, although it appears that he may experience some level of side effects from the medications he takes for pain and depression, including drowsiness, overall, the record indicates that he has tolerated his medication fairly well and there is no indication that the side effects would preclude him from engaging in this past work.  

Although the Veteran has been shown to be experiencing a significant level of depression, there are similarly no objective findings of record that this depression would preclude him from performing his past security work.  The SSA disability determination did include mood/affective disorder as a secondary diagnosis but the primary diagnosis supporting the disability finding was unspecified arthrosis.  Notably, this diagnosis appears to have included the Veteran's  arthroses of the upper extremities, as reported on his March 2006 disability report, disabilities, which are not service-connected.  Also, SSA findings of disability, even those which are based purely on a Veteran's service-connected disabilities, are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).   Additionally, while the SSA findings suggested potential further development in the form of a VA examination to assess whether the Veteran is unemployable due to the combination of his service-connected disabilities, as explained above, because the Veteran did not provide the required updated unemployability application, VA appropriately did not proceed with such additional development.  

Further, although the March 2006 VA psychiatrist assigned a GAF score of 48 and the Veteran was also assigned an earlier GAF score of 50, there is no indication that these GAF scores were based on a finding that the Veteran's psychiatric disability has actually precluded him from working.  Moreover, the Veteran was also assigned a much higher GAF score of 60, which is not suggestive of an individual who is unable to keep a job.   See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Board has also considered the Veteran's lay-perception that he could not obtain or retain employment after his foot operation due to his physical limitations.   Given his admission that his prior work involved a level of activity that was not beyond his objectively assessed physical capacity, the Board affords substantially more evidentiary weight to the objective assessments of the reduction in his functional capacity due to his service connected disabilities provided by the medical professionals than to this self-assessment of these limitations, which does not appear to take into account the predominantly sedentary nature of his past security work.     

In sum, although the evidence of record appears to indicate that the Veteran's efforts to find a job immediately after his foot operation were not successful, it does not show that he was actually unable to secure or follow a substantially gainful job with the minimal physical requirements of his prior security position due to his service-connected disabilities.  Assuming that the Veteran has not worked at all since November 2004, the preponderance of the available evidence is against a finding that his service-connected disabilities preclude him from maintaining substantial gainful employment.  38 C.F.R. § 4.16; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


